DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,277,609 in view of Liu et al. (US 2017/0006309, referred to herein as “Liu”). 

Claim 1 of Instant Application
A method of partitioning video data for video coding, the method comprising: 
determining whether each of partitioning modes for a video block is allowed depending on a block size, an allowed minimum size, and a depth of a current coding unit, wherein the partitioning modes includes a quadtree partitioning, a horizontal symmetric binary tree partitioning, a vertical symmetric binary tree partitioning, a horizontal triple tree partitioning, and a vertical triple tree partitioning; 
determining whether a subsequent partitioning for a subsequent block is allowed based on a parent partition, 
wherein, in a case that the subsequent block is a central node resulting from the vertical triple tree partitioning, a subsequent quadtree partitioning and a subsequent vertical symmetric binary tree partitioning are disallowed; 
signaling bin values corresponding to allowed partitioning modes; and 
not signaling bin values corresponding to disallowed partitioning modes.
Claim 1 of U.S. Patent No. 11,277,609
A method of partitioning video data for video coding, the method comprising:
determining whether a partitioning for a video block is allowed depending on a block size, a minimum coding unit size, and a depth of a current coding unit, wherein the partitioning is performed based on at least one of a quadtree partitioning, a horizontal symmetric binary tree partitioning, a vertical symmetric binary tree partitioning, a horizontal triple tree partitioning, and a vertical triple tree partitioning;
determining whether a subsequent partitioning for a subsequent block is allowed based on a parent partition,
wherein, in a case that the subsequent block is a central node resulting from the vertical triple tree partitioning, a subsequent quadtree partitioning and a subsequent vertical symmetric binary tree partitioning are disallowed, and in a case that the subsequent block is a central node resulting from the horizontal triple tree partitioning, a subsequent quadtree partitioning and a subsequent horizontal symmetric binary tree partitioning are disallowed; and
signaling the allowed partitioning for the video block.

Table 1.

Regarding claim 1, Claim 1 of U.S. Patent No. 11,277,609 discloses many of the limitations of claim 1 as shown in Table 1.
Claim 1 of U.S. Patent No. 11,277,609 does not explicitly disclose: not signaling bin values corresponding to disallowed partitioning modes.
However, Liu discloses: not signaling bin values corresponding to disallowed partitioning modes (Liu: paragraph [0110], disclosing use of partitioning modes; paragraphs [0006] and [0259], disclosing instances when modes are not allowed; paragraph [0072], disclosing signaling of the bin values and probability models associated with the bins—e.g., and not signaling bin values of disallowed modes).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the signaling methods of X in the partitioning method of Claim 1 of U.S. Patent No. 11,277,609.
One would have been motivated to modify Claim 1 of U.S. Patent No. 11,277,609 in this manner in order to better constrain intra mode coding of 3D video in order to improve coding efficiency (Liu: paragraphs [0001] through [0006]).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,277,609 in view of Liu et al. (US 2017/0006309, referred to herein as “Liu”). Claim 2 is drawn to a “method of reconstructing video data,” as is claim 3 of U.S. Patent No. 11,277,609, and includes claims analogous to those of claim 1. Therefore, the claim is rejected in view of Liu for the reasons discussed above.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,277,609 in view of Liu et al. (US 2017/0006309, referred to herein as “Liu”). Claim 2 is drawn to a “device for reconstructing video data,” as is claim 5 of U.S. Patent No. 11,277,609, and includes claims analogous to those of claim 1. Therefore, the claim is rejected in view of Liu for the reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484